                                 Case 2:20-cv-11532-VAP-GJS Document 29 Filed 07/27/21 Page 1 of 2 Page ID #:233




                                  1                                                                         JS-6
                                                                  UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       Medline Industries, Inc.,
                                  6                       Plaintiff,                2:20-CV-11532-VAP-GJSx
                                  7                       v.
                                                                                             Default Judgment
                                  8       Gold Shield Medline Medical                            (Dkt. 25)
                                  9          Supply, Inc.,
                                 10                      Defendant.
Central District of California
United States District Court




                                 11
                                 12
                                            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 13
                                 14
                                            Pursuant to the Order Granting Plaintiff’s Motion for Default Judgment
                                 15
                                      issued herewith, judgment is hereby entered in favor of Medline Industries.
                                 16
                                 17
                                            Pursuant to this Default Judgment, Defendant Gold Shield Medline
                                 18
                                      Medical Supply, Inc. is restrained permanently from: (1) using MEDLINE in
                                 19
                                      any name or trademark, or any mark that is confusingly similar to the
                                 20
                                      MEDLINE, including, but not limited to the Gold Shield Medline and
                                 21
                                      Goldshield Medline name and mark; (2) registering or maintaining any
                                 22
                                      domain name that incorporates Medline or any mark that is confusingly
                                 23
                                      similar to Medline; (3) transferring, to any person or entity other than
                                 24
                                      Medline, the Infringing Domain Names; (4) making any representation
                                 25
                                      stating or implying that Gold Shield Medline’s goods, domain names, or
                                 26

                                                                             1
                                 Case 2:20-cv-11532-VAP-GJS Document 29 Filed 07/27/21 Page 2 of 2 Page ID #:234




                                  1   websites are in any way affiliated, associated, authorized, sponsored,
                                  2   endorsed, or otherwise connected with Medline; and (5) engaging in false
                                  3   designations of origin or otherwise engaging in unfair competition with
                                  4   Medline.
                                  5
                                  6         Pursuant to 15 U.S.C. § 1125(d)(1)(C), this Court further orders Gold
                                  7   Shield Medline, its officers, agents, representatives, licensees, and all those
                                  8   in active concert with them, to transfer the Infringing Domain Names to
                                  9   Medline.
                                 10
Central District of California
United States District Court




                                 11   IT IS SO ORDERED.
                                 12
                                 13
                                          Dated:     7/27/21
                                 14                                                       Virginia A. Phillips
                                 15                                                  United States District Judge

                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                             2
